DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-10 and 15-21) in the reply filed on 05/27/2022 is acknowledged.
3.	Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.
4.	The applicants at page 2 of their Remarks filed 05/27/2022 reserve the right to request withdrawal of restriction and rejoinder of all withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim. 
	However, the request for rejoinder is moot since the instant claims are not deemed allowable for the reasons set forth below.  According to MPEP § 821.04 [R-3], “Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.”  Since no allowable subject matter is currently present, the applicants’ request for rejoinder is not granted at this time.

Claim Objections
5.	Claims 6, 15 and 18 are objected to because of the following informalities:
	
	As to Claim 6: The applicants are advised to add the term “composition” after the claimed phrase “silane carrier” at the end of claim 6.
As to Claim 15: The applicants are advised to replace the phrase “wherein the low density filler” in claim 15, lines 1-2 with the new phrase “wherein the treated low density filler” (Emphasis added).
	As to Claim 18: The applicants are advised to add the term “composition” after the claimed phrase “silane carrier” at the end of claim 18. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claims 20 and 21:  They recite, among other things, “The treated low density filler of claim 9”.  However, claim 9 refers to “A composite formulation”, not the treated low density filler itself.  Thus, it is not clear whether applicants intended for claims 20 and 21 to depend from the “treated low density filler” recited in claims 15-19, or the “composite formulation” recited in claims 1-10.  Clarification in the next response by applicants will be helpful to better ascertaining the scope of these claims. 
	For purposes of prior art rejections, claims 20 and 21 will be treated as being dependent on claim 15 (directed to “a treated low density filler”).
	Accordingly, the scope of these claims is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-5, 8, 10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeFord et al. (US 2002/0139082).
	The claims are directed to a composite formulation for use in lightweight molded components, wherein the composite comprises an untreated low density filler and a solvated polymer mixture comprising (1) a thermoplastic resin OR a reactive resin and (2) an additive package comprising a dispersing agent.  The solvated polymer mixture, according to the claims, is present in an amount of 0.5-20% by weight.
	The claims are also directed to a treated low density filler comprising particular amounts of a solvated polymer mixture comprising (1) a thermoplastic resin or a reactive resin and (2) an additive package including a dispersing agent with or without a silane carrier composition, and untreated low density filler. 
	According to page 3, paragraph [0016], and page 4, paragraph [0019], of the present specification, the claimed low density filler means any filler material that has a density of less than 1.0, and may include hollow spheres. 
	As to Claims 1, 3, 8, 10, 15, and 20: DeFord et al. disclose a composite building material suitable for preparing lightweight molded shapes/articles (Paragraphs [0003], [0007]-[0008], [0055], [0072], [0091]-[0092] and [0141]), comprising a fiber cement skin formulation (corresponding to the claimed composite formulation and treated low density filler) prepared from, among other things, a mixture of low density additives such as hollow cement spheres (corresponding to the claimed untreated low density filler) and polymeric resin emulsions (corresponding to the claimed solvated polymer mixture), wherein the polymeric resin emulsions include acrylic latexes, styrene-butadiene latexes or mixtures thereof (corresponding to the claimed thermoplastic resin or a reactive resin) and dispersants (Paragraphs [0038]-[0045], [0054], [0078] and [0086]-[0087]).  DeFord et al. also disclose the addition of a polymer paste comprising a cast polymer compound (Paragraphs [0055]-[0072]).  
	However, DeFord et al. do not mention the claimed specific amounts of solvated polymer mixture and untreated low density filler as required by independent claims 1 and 15, and their dependent claims. 
	Nevertheless, DeFord et al. do disclose using effective amount of polymeric resin emulsions (corresponding to the claimed solvated polymer mixture) comprising acrylic latexes, styrene-butadiene latexes or mixtures thereof and dispersants for the purposes of preparing composite formulations having advantageous properties suitable for lightweight molded articles/shapes (Paragraphs [0003], [0038]-[0045], [0054], [0062]-[0078] and [0086]-[0087]).  Moreover, DeFord et al. disclose employing low density additives, such as hollow ceramic spheres (corresponding to the claimed untreated low density filler), for the purposes of reducing the core density of the composite formulation suitable for lightweight molded articles/shapes (Paragraphs [0003], [0045], [0054], [0072], [0078], and [0086]-[0088]).  In other words, the amounts of solvated polymer mixture and untreated low density filler used are known results-effective variable, i.e., affecting the properties of the final product.  
Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of the solvated polymer mixture and untreated low density filler, inclusive of those claimed, in the composite formulation and treated low density filler, with a reasonable expectation of successfully obtaining desired properties for lightweight molded articles/shapes as suggested by DeFord et al. 
	As to Claims 4-5 and 16-17: DeFord et al. do not mention the claimed specific amounts of additive package comprising dispersing agent and thermoplastic resin or reactive resin.  However, DeFord et al. do disclose using effective amounts of additives including dispersants (corresponding to the claimed additive package) and acrylic latexes, styrene-butadiene latexes or mixtures thereof (corresponding to the claimed thermoplastic resin or reactive resin) for the purposes of ultimately preparing composite formulations having desired properties suitable for lightweight molded articles/shapes (Paragraphs [0003], [0038]-[0045], [0054], [0062]-[0078] and [0086]-[0087]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of the additive package and thermoplastic resin or reactive resin, inclusive of those claimed, in the composite formulation and treated low density filler, with a reasonable expectation of successfully obtaining desired properties for lightweight molded articles/shapes as suggested by DeFord et al.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DeFord et al. (US 2002/0139082) as applied to claims 1, 3-5, 8, 10, 15-17, and 20 above, and further in view of Crossley (US 2007/0203262) or Kirkpatrick et al. (US 2009/0274915). 
	The disclosure with respect to DeFord et al. in paragraph 7 is incorporated here by reference.  They do not specifically mention the addition of a silane carrier composition as required by claim 2.
	However, Crossley discloses the use of a silane carrier in a composite to obtain improved lightweight products (Paragraphs [0037] and [0038]).
	Alternatively, Kirkpatrick et al. disclose the addition of a silane hydrophobing agent adsorbed on a carrier (corresponding to the claimed silane carrier composition) in a composite to obtain lightweight products (Paragraphs [0044] and [0075]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed silane carrier composition taught by Crossley or Kirkpatrick et al. in the composite formulation discussed in Deford et al., with a reasonable expectation of successfully obtaining desired lightweight products. 

9.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeFord et al. (US 2002/0139082) as applied to claims 1, 3-5, 8, 10, 15-17, and 20 above, and further in view of Gleich et al. (US 2010/0117265). 
	The disclosure with respect to DeFord et al. in paragraph 7 is incorporated here by reference.   While DeFord et al. disclose the addition of dispersants (Paragraphs [0045] and [0087]), they do not specify the dispersants (or dispersing agent) as including an alkyl amine-based dispersing agent as required by claims 9 and 21.
	Nevertheless, Gleich et al. disclose employing tertiary amines having alkyl groups as a wetting agent or a dispersant for the purposes of providing desired dispersing properties for molding compounds (Paragraph [0014] and see also abstract).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the claimed alkyl amine based dispersing agent taught by Gleich et al. in the composite of DeFord et al., with a reasonable expectation of successfully obtaining desired dispersing properties for molding compounds.

Allowable Subject Matter
10.	Claims 6-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
11.	The prior art made of record, namely, Dubey (US 2006/0147681), and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764